264 F.3d 120 (1st Cir. 2001)
DAVID WILSON, Plaintiff, Appellant,v.DONALD SHUMWAY in his official capacity as Commissioner of the New HampshireDepartment of Health and Human Services,PAUL GORMAN in his official capacity as Director of the Division of Behavioral Health Services,CHESTER BATCHELDER in his official capacity as Superintendent of the New Hampshire Hospital, Defendants, Appellees.
No. 00-1722
United States Court of Appeals For the First Circuit
Heard Fed. 6, 2001Decided September 10, 2001

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE
[Hon. Paul J. Barbadoro, U.S. District Judge]
Pamela Jermyn-Kaley, with whom Ronald K. Lospennato, were on  brief, for appellant.
Daniel J. Mullen, with whom Philip T. McLaughlin, Attorney General  and Andrew B. Livernois, Assistant Attorney General, were  on brief,  for appellees.
Before Boudin, Chief Judge, Torruella, Circuit Judge, and Stahl, Senior Circuit Judge.
TORRUELLA, Circuit Judge.


1
Appellant David Wilson sued  various officials in charge of New Hampshire's mental health system  alleging constitutional and statutory violations relating to the  authority of his court-appointed guardian to approve the administration  of anti-psychotic drugs without Wilson's consent.  On a motion for  summary judgment, the district court dismissed the suit for lack of  subject matter jurisdiction, citing the Rooker-Feldman doctrine.  We  affirm.

BACKGROUND

2
David Wilson suffers from mental illness which has been  diagnosed as, among other things, paranoid schizophrenia.  On  February 6, 1997, following an incident in which Wilson apparently  threatened a neighbor with a loaded gun, the Merrimack County Probate  Court of New Hampshire ordered Wilson to be involuntarily confined to  New Hampshire Hospital for up to three years.  While under such  confinement, the State petitioned the Belknap County Probate Court to  appoint a guardian for Wilson, due primarily to Wilson's refusal to  take the anti-psychotic medication Haldol as recommended by his  psychiatrists.  Among the responsibilities sought to be assumed by the  guardian were decisions relating to Wilson's living arrangements and  medical treatment options.  The probate court granted this request on  May 19, 1997.  In re Guardianship of David Wilson, No. 1997-0171  (order) [hereinafter Guardianship I].


3
On March 20, 1997, Wilson filed a pro se complaint in the  federal court in New Hampshire seeking injunctive relief and monetary  damages.  The crux of his charge was that the forced administration of  anti-psychotic medication violated his constitutional rights.  The  magistrate judge assigned to review Wilson's complaint dismissed most  of the claims except for those alleged under the Eighth and Fourteenth  Amendments.


4
On November 10, 1997, Wilson was conditionally discharged  from New Hampshire Hospital.  This discharge has since been revoked  several times due to refusal of medication, depression, and suicidal  ideation, resulting in admissions to either New Hampshire Hospital or  Cypress Center.  Because of Wilson's continued refusal to take anti-psychotic medication, his guardian has approved the forced  administration of Haldol to Wilson.


5
On December 23, 1997, Wilson filed a Petition to Terminate  Guardianship in Belknap County Probate Court pursuant to N.H. Rev.  Stat. Ann. § 464-A:39 II.  Concurrently, he filed an Assented to Motion  to Stay Proceedings in the federal district court pending a  determination on the motion to terminate the guardianship.  On June 8,  1998, the probate court denied Wilson's Petition to Terminate  Guardianship, finding, beyond a reasonable doubt, that:  (a) David Wilson continues to be incapacitated. (b) Guardianship is necessary as a means of  providing for the ward's continuing care,  supervision and rehabilitation.  (c) There are no  available alternative resources which are  suitable with respect to the ward's welfare,  safety and rehabilitation.  (d) Guardianship is  appropriate as the least restrictive form of  intervention consistent with the preservation of  the ward's civil rights and liberties.


6
In re Guardianship of David Wilson, No. 1997-0171 at 2 (order)  [hereinafter Guardianship II].  In addition, the court held that Wilson  continued to be incapable of exercising the rights that had been  assigned to the guardian in the initial determination.  As such,  Wilson's guardian retained the authority to make decisions regarding  his medical treatment, including the administration of anti-psychotic  medication.  Wilson's notice of appeal to the New Hampshire Supreme  Court was denied on January 29, 1999.


7
Subsequent to the second guardianship determination, the  voluntary stay was lifted from the federal lawsuit, and Wilson filed an  amended complaint naming as defendants: Donald Shumway, in his official  capacity as the Commissioner of the New Hampshire Department of Health  and Human Services, Paul Gorman, in his official capacity as Director  of the Division of Behavioral Health Services, and Chester Batchelder,  in his official capacity as Superintendent of New Hampshire Hospital. The claims were brought pursuant to 42 U.S.C. § 1983 and the Americans  with Disabilities Act ("ADA"), 42 U.S.C. § 12132 et seq., and invoked  Wilson's rights under the First, Fourth, Fifth, Eighth, Ninth, and  Fourteenth Amendments to the United States Constitution.


8
More specifically, Wilson alleged that the forcible  administration of anti-psychotic medication: (1) violated his right to  personal privacy and bodily integrity; (2) violated his right to  freedom of speech and association; (3) violated his right to  substantive due process; (4) deprived him of his ability to make an  informed judgment regarding anti-psychotic medication based on his  mental illness, thus not affording him the benefit of New Hampshire  law, in violation of the ADA; and (5) violated his right to procedural  due process in not giving him notice and a hearing prior to the forced  medication.  Wilson requested a preliminary and permanent injunction  preventing the defendants from forcibly medicating him unless a serious  and immediate physical threat to himself or others existed, a judgment  declaring that defendants' actions violated the above enumerated  constitutional rights and the ADA, attorneys fees, and any other  appropriate relief.


9
The district court dismissed Wilson's case, holding that,  under the Rooker-Feldman doctrine,1 the federal court lacked subject  matter jurisdiction to rule on the substance of his claims.  Wilson v. Shumway, No. Civ. 97-099-B, 2000 WL 1499469 (D.N.H. May 8, 2000) (mem.  and order).  The district court characterized Wilson's federal action  as an "attempt[] to appeal adverse rulings in the state guardianship  proceedings."  Id. at *1.  Examining the proceeding in the probate  court, the district court noted that Wilson had asked the probate court  to determine whether vesting the decision making power regarding  medication in a guardian violated Wilson's rights under the First  Amendment, the Equal Protection Clause, and the ADA. Thus, "Wilson's  primary argument in the probate court was that the guardianship denied  him his rights under the Constitution and the ADA to refuse anti-psychotic medication."  Id. at *2.  The district court went on to find  that the claims that had been asserted in the federal case were  "inextricably intertwined" with those that were litigated in the  guardianship proceeding, because a favorable decision would require the  district court to conclude that the probate court had erred in its  opinion.  Id.  Citing First Circuit precedent, the district court  further held that the Rooker-Feldman doctrine applies to 42 U.S.C.  § 1983 claims.

DISCUSSION

10
Our review of a dismissal for lack of subject matter  jurisdiction is de novo.  Corrada-Betances v. Sea-Land Serv., Inc., 248  F.3d 40, 44 (1st Cir. 2001).

A.  Rooker-Feldman Doctrine

11
The Rooker-Feldman doctrine takes its name from two Supreme  Court cases: Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and,  six decades later, District of Columbia Court of Appeals v. Feldman,  460 U.S. 462 (1983).  In Rooker, the Court was asked to declare a  judgment of the Indiana state courts null and void as a violation of  the Contract, Due Process, and Equal Protection Clauses of the United  States Constitution.  The Court affirmed the district court's  conclusion that jurisdiction was lacking, stating that: "Under the  legislation of Congress, no court of the United States other than this  court could entertain a proceeding to reverse or modify the judgment  [of a state court] for errors of that character."  Rooker, 263 U.S. at  416.


12
The Feldman case expanded in some significant ways upon the  relatively non-controversial principle that only the Supreme Court has  jurisdiction to review decisions of state courts.  The plaintiffs, Marc  Feldman and Edward Hickey, Jr., had both sought admission to the  District of Columbia bar.  Feldman, 460 U.S. at 465, 471.  Standing in  their way was an admissions rule requiring applicants to have graduated  from an ABA-approved law school, id. at 464; Feldman had pursued an  apprenticeship-type program with a practicing attorney in Virginia, id. at 465, while Hickey had attended a non-accredited law school, id. at  470.  After being denied admission by the Committee on Admissions of  the District of Columbia Bar, Feldman petitioned for a waiver of the  requirement to the District of Columbia Court of Appeals.  Id. at 465-66.  Hickey also petitioned for a waiver.  Id. at 471.  Both requests  were denied in per curiam orders.  Id. at 468, 472.


13
Feldman and Hickey then filed suit in federal district court  challenging the denials of their waiver petitions and the  constitutionality of the admission rule.  Id.  The district court  dismissed the complaint, holding that it lacked subject matter  jurisdiction.  The Court of Appeals for the District of Columbia  Circuit reversed, Feldman v. Gardner, 661 F.2d 1295 (D.C. Cir. 1981),  and appeal followed to the Supreme Court.


14
After making a preliminary determination that the District  of Columbia Court of Appeals' denials of the waiver petitions were  judicial proceedings,2 Feldman, 460 U.S. at 479, 103 S.Ct. 1303 the Supreme Court held  that the district court lacked jurisdiction to review issues that were  either resolved by the waiver decisions or "inextricably intertwined"  with those issues that were decided:


15
If the constitutional claims presented to a  United States District Court are inextricably  intertwined with the state court's denial in a  judicial proceeding of a particular plaintiff's  application for admission to the state bar, then  the District Court is in essence being called  upon to review the state court decision.  This  the District Court may not do.


16
Id. at 482 & n.16.  On the other hand, the district court did have  subject matter jurisdiction over the general constitutional challenge  to the bar admission rule, provided that no review of Feldman or  Hickey's individual denials resulted.  Id. at 486.  The Supreme Court  remanded the case for a determination on the merits on the issue of  whether the requirement that Bar members have degrees from ABA-approved  schools was unconstitutional.  Id. at 487-88.


17
Following the parameters of the Rooker-Feldman doctrine as  articulated by the Supreme Court and this circuit,3 we proceed to the  question of whether Wilson's federal claims are "inextricably  intertwined" with those of the state probate court proceeding, or if  any general challenges to New Hampshire's guardianship laws have been  presented.

B.  Deconstructing Wilson's Federal Lawsuit

18
Not surprisingly, Wilson characterizes his federal claims as  involving general constitutional challenges to New Hampshire's  procedure for permitting a guardian to authorize the involuntary  administration of anti-psychotic drugs to a ward.  First, Wilson  emphasizes that he is not contesting the appointment of a guardian by  the probate court.  Instead, he argues that the current statutory  scheme relating to involuntary medication lacks constitutionally-guaranteed procedural due process mechanisms.  Specifically, Wilson  claims that before a recommendation that a ward be forcibly medicated  can be submitted to a guardian for authorization, a ward is entitled  to: (1) notice that such a recommendation will be made, with legal and  factual reasons for the recommendation explicitly provided; (2) notice of a right to a hearing before an impartial arbiter in which the need  for medication must be proven beyond a reasonable doubt; and (3) notice  of the right to be represented by counsel at that hearing.


19
Appellees, in contrast, interpret Wilson's federal complaint  as nothing more than a thinly-veiled attack on the state guardianship  proceeding.  Because Wilson's federal complaint focuses on forcible  medication as applied to him, and seeks personal, rather than general,  relief, appellees charge that Wilson's claim of a "general" challenge  is merely an attempt to avoid the Rooker-Feldman bar to jurisdiction. Finally, appellees argue that the injury Wilson complains of would not  exist if not for the probate court's determination that guardianship  was appropriate.  His federal case, then, seeks to undo the  consequences of the state court judgment, and such jurisdiction is  prohibited under Rooker-Feldman.


20
After reviewing the arguments of both sides, as well as  Wilson's amended complaint, we conclude that the district court was  correct in dismissing Wilson's complaint for lack of jurisdiction.  In  so holding, we are unpersuaded by Wilson's claim that he has mounted a  general constitutional challenge to the New Hampshire provisions for  authorizing the involuntary administration of anti-psychotic drugs.  We  turn first to the non-procedural claims alleged in Wilson's complaint,  and then proceed to his primary appellate argument.


21
Most of the claims asserted in Wilson's federal lawsuit are  obviously barred by the Rooker-Feldman principle that lower federal  courts lack jurisdiction to review decisions of the state courts. Wilson implicitly concedes as much by not addressing them in his brief  to this Court.  Among the "disputed issues of law" submitted to the  probate court in Wilson's pre-trial statement were "[w]hether an order  of guardianship which denies Mr. Wilson his right to refuse  psychotropic medication discriminates against him . . . contrary to the  Americans with Disabilities Act," and "violates the First Amendment,  and the Equal Protection and Due Process Clause of the Fourteenth  Amendment."  These arguments presented to the state probate court  essentially mirror those made in Wilson's federal amended complaint. The district court thus properly refrained from deciding whether the  forcible administration of drugs to Wilson violates the Constitution  and/or the ADA, because retaining jurisdiction would have put the  district court in the position of reviewing the probate court's  decision.  See, e.g., Wang v. N.H. Bd. of Registration in Med., 55 F.3d  698, 703 (1st Cir. 1995).


22
Turning to the main argument that Wilson asserts on appeal:  that his federal suit includes a general allegation that  a ward is  constitutionally guaranteed certain notice and procedures, we examine  Wilson's amended complaint to determine whether a general  constitutional challenge arguably not barred by Rooker-Feldman was  actually made.  See Patmon v. Mich. Sup. Ct., 224 F.3d 504, 510 (6th  Cir. 2000); Stern v. Nix, 840 F.2d 208, 212 (3d Cir. 1988).  To open  his complaint, Wilson states that the purpose of his lawsuit is "to  enjoin the administration of psychotropic or other mood altering  medications against his will," and that forcing him to take those drugs  violates his rights under the Constitution.  As for the specific  procedural due process violation claim, Wilson again couches his  allegations in personal and individual terms.  See Patmon, 224 F.3d at  510.  The substance of Wilson's claims reference the personal  circumstances of his case, that given his ability to make an informed  choice about whether or not to consent to medication, forcible  administration violates his constitutional rights.  See Musslewhite v. State Bar of Tex., 32 F.3d 942, 947 (5th Cir. 1994).  Similarly, all of  the relief sought would only impact Wilson individually: an injunction  preventing the defendants from forcibly medicating him and a judgment  declaring that defendants' acts violated Wilson's constitutional rights  and his rights as guaranteed by the ADA.  Finally, any reference to the  allegedly offending New Hampshire regulation is wholly absent from  Wilson's complaint.  See Patmon, 224 F.3d at 510.


23
"This is about substance, not about form."  Musslewhite, 32  F.3d at 947.  It is fairly obvious that Wilson's arguments to this  Court and in his appellate brief represent an attempt to carve a  general constitutional challenge out of his federal lawsuit in order to  escape the jurisdictional bar of Rooker-Feldman.  Cf. Stern, 840 F.2d  at 212-13 ("as the proceedings continued, the veneer of the 'general  challenge' became increasingly thin").  Wilson has not brought any such  general challenge to the New Hampshire policies and practices governing  involuntary administration of anti-psychotic medication, but instead  seeks only to remedy his current guardianship situation.  See Patmon,  224 F.3d at 510.  This issue has been considered and resolved in the  New Hampshire court system and cannot be re-litigated here.

C.  42 U.S.C. § 1983

24
Wilson claims that the Rooker-Feldman doctrine should not be  applied to cases brought under 42 U.S.C. § 1983.  While acknowledging  that this circuit has dismissed § 1983 suits pursuant to Rooker-Feldman, Wang, 55 F.3d at 703, Wilson urges us to overrule this  precedent for the reason that § 1983 has its own jurisdictional  provision granting original jurisdiction to the federal district  courts.  28 U.S.C. § 1343(a)(3).  We are not persuaded by this argument  and decline to reverse our prior determination that the Rooker-Feldman  doctrine is applicable to cases brought under 42 U.S.C. § 1983.

CONCLUSION

25
The decision of the district court dismissing the case for  lack of federal court jurisdiction based on the Rooker-Feldman doctrine  is affirmed.



Notes:


1
   A full explanation of the Rooker-Feldman doctrine will be provided  in the Discussion section of this Opinion.


2
   The Court held that the proceeding was judicial, rather than  administrative or ministerial, reversing the conclusion of the D.C.  Circuit that the denials of waiver were not judicial in nature.  Since  there is no claim that the probate court determination was anything but  a judicial proceeding, we treat it as such in this appeal.


3
   E.g., Sheehan v. Marr, 207 F.3d 35, 39-40 (1st Cir. 2000) (finding  adjudication of appellant's federal ADA suit not barred by prior state  involuntary retirement proceeding); Hill v. Town of Conway, 193 F.3d  33, 39-40 (1st Cir. 1999) (affirming lack of subject matter  jurisdiction); Schneider v. Colegio de Abogados de P.R., 917 F.2d 620,  628-29 (1st Cir. 1990) (affirming jurisdiction over a "general"  constitutional challenge to a statutory requirement of bar membership).